Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 1 of 11


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in compliance with D.N.J. LBR 9004-1(b)

    NORRIS McLAUGHLIN, P.A.
    Morris S. Bauer
    Melissa A. Pena
    400 Crossing Boulevard, 8th Floor
    P.O. Box 5933
    Bridgewater, New Jersey 08807
    (908) 722-0700
    msbauer@norris-law.com
    mapena@norris-law.com
    Counsel for the Debtors/Debtors-in-Possession

    In re:                                                           Chapter 11

    IMMUNE PHARMACEUTICALS INC, et al.,                              Case No. 19-13273 (VFP)

                            Debtors.1                                Hon. Vincent F. Papalia


DECLARATION OF GARY H. RABIN IN SUPPORT OF DEBTORS’ MOTION FOR THE
   ENTRY OF AN ORDER APPROVING IMMUNE PHARMACEUTICALS INC.’S
LIMITED USE OF SALE PROCEEDS FROM ALEXION TRANSACTION HELD IN THE
   UNITED STATES IN ESCROW WITH DEBTORS’ COUNSEL FOR SPECIFIED
    PURPOSES AS SET FORTH HEREIN PURSUANT TO SECTION 363 OF THE
                         BANKRUPTCY CODE

             Gary H. Rabin, of full age, being duly sworn according to law, upon his oath, deposes and

states:

             1.     I am the President and Interim Chief Executive Officer of the debtor, Immune

Pharmaceuticals Inc. (the “Immune Debtor”). The Immune Debtor owns all of the stock in the

following debtor entities: Immune Pharmaceuticals, Ltd. (“Ltd.”), Cytovia, Inc. (“Cytovia”),

Maxim Pharmaceuticals, Inc. (“Maxim”), Immune Pharmaceuticals USA Corp. (“Immune USA”



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
(9630).
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 2 of 11


and collectively referred to with Ltd., Cytovia and Maxim as the “Subsidiaries” and together with

the Immune Debtor the “Debtors”). As such, I have knowledge of the facts set forth herein based

on my personal knowledge and/or my review of the Debtors’ books and records, which are

maintained in the ordinary course of their businesses.

       2.       I submit this Declaration in support of the Debtors’ Motion for entry of an Order

Approving the Immune Debtor’s Limited Use Of Sale Proceeds From Alexion Transaction Held

In The United States In Escrow With Debtors Counsel For Specified Purposes As Set Forth Herein

Pursuant To Section 363 Of The Bankruptcy Code and such other just relief (the “Motion”).

                                     PRELIMINARY STATEMENT

       3.       The Debtors have closed on the transaction with Alexion, as defined below, and

Debtors counsel received the purchase price of $6,000,000.

       4.       In accordance with the MOU, as defined below, Debtors’ counsel transferred

$3,000,000 to the Official Receiver, who is the Israeli government entity that oversees bankruptcy

proceedings in Israel.

       5.       Debtors’ counsel continues to hold $3,000,000 (the “Escrowed Proceeds”) in its

attorney trust account, as defined below as the Escrowed Proceedings.

       6.       The Debtors have certain emergent expenses that need to be paid in the immediacy,

which expenses are as follows:

             a. $385.14 relating to an inadvertent bank overdraft caused by an automatic

                withdrawal;

             b. $336.00 for an email and web hosting contractor;

             c. $6,187.91 for the Office of the United States Trustee (the “UST”) outstanding

                quarterly fees relating to all Debtors; and.



10579648-1                                        2
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 3 of 11


             d. $25,000 to me as a partial payment toward my post-petition compensation due to

                significant financial obligations and hardship, which said amount includes any

                employer and employee tax obligations and other applicable required deductions as

                the case may be.

       7.       As discussed below, my request for payment to me is being made because unlike

the other professionals in the case, I have no other alternative source of payment, no other clients

nor do I work for a law firm or accounting firm that pays me a salary while the firm waits to be

paid in the case.

       8.       Accordingly, the Debtors are requesting that $35,000 of the Escrowed Proceeds be

disbursed to the Immune Debtor’s debtor in possession bank account to pay the above items with

the remaining balance of the $35,000 to be used to pay any accruing UST fees and other minor

expenses without further order, provided that advance notice and written consent be obtained from

the Committee and Discover.

       9.       The MOU requires that notice of any disbursement of the Escrowed Proceeds be

provided to parties in interest, including the Israeli Trustee, prior to any disbursement of the

proceeds. Such notice is being proposed and will be provided.

       10.      The Debtors have requested consent to or at least confirmation of no objection to

the use of proceeds as outlined above from the Committee, Discover and the UST. The Committee

and the UST have advised that they have no objection. Discover has advised that it does not object

to the use to cover expenses; however, it does object to payment of my salary.

       11.      The Debtors are filing the Motion for this Court to approve the use of $35,000 of

the Escrowed Proceeds so that the Debtors may pay the above required and emergent obligations.




10579648-1                                       3
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 4 of 11


  THE CHAPTER 11 CASES, ISRAELI PROCEEDINGS AND SALE PROCESS FOR
                     THE ANTI-EOTAXIN ASSETS

The Debtors’ Chapter 11 Cases and Debtors’ Business

       12.     On February 17, 2019 (the “Petition Date”), the Immune Debtor filed a voluntary

petition for relief pursuant to Chapter 11 of the Bankruptcy Code.

       13.     Subsequent to the Petition Date, certain of the Immune Debtor’s affiliates filed their

own Chapter 11 bankruptcy cases. On February 22, 2019, Ltd. filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code, and on February 26, 2019, the remaining Subsidiaries

filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

       14.     The Immune Debtor is a Delaware corporation with a principal place of business

located at 1 Bridge Plaza North, Suite 270, Fort Lee, New Jersey 07024.

       15.     The Immune Debtor has both common and preferred stocks outstanding. Prior to

the bankruptcy filings, its common stock traded on the OTCQB, which is operated by OTC Market

Groups, Inc. (“OTC”), under the symbol “IMNP”. Since the bankruptcy filings, the Immune

Debtor’s common stock has traded on the Pink Market, which also is operated by OTC, under the

symbol “IMNPQ”.

       16.     The Debtors are clinical and approved stage biopharmaceutical companies

specializing in the development of novel targeted therapeutic agents in the fields of inflammation,

dermatology and oncology. As of September 30, 2018, the Immune Debtor did not have any self-

developed or licensed products that were approved for sale by the United States Food and Drug

Administration, but does have a drug approved by the EU medical approval agency.

       17.     As of the Petition Date, the Immune Debtor’s assets included the following main

product lines: (i) anti-eotaxin antibodies (e.g., bertilimumab-NSO and Immune Debtor developed




10579648-1                                       4
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 5 of 11


anti-eotaxin-1-CHO, collectively, the “Anti-Eotaxin Assets”); (ii) Ceplene®; (iii) NanoCyclo®;

(iv) AmiKet®; and (v) Azixa/Crolibulin.

The Israeli Stay Proceeding

       18.      On March 28, 2019, Ltd. filed a motion in the District Court of Jerusalem, Israel

("Israeli Court") for a "stay of proceedings" under section 350 of The Companies Act, 1999 of the

State of Israel (the “Israeli Stay Proceedings”).

       19.      When the Israeli Stay Proceedings were commenced, the Debtors understood that

an Israeli trustee would be appointed to oversee Ltd, but to also cooperate with the anticipated sale

process in the Chapter 11 Cases.

       20.      On or about April 2, 2019, the Israeli Court approved the Israeli Stay Proceeding

and shortly thereafter appointed Baruch Hakim (“Mr. Hakim”) as the Israeli Trustee.

       21.      As discussed below, on or about September 26, 2019, Mr. Hakim was removed as

the Israeli Trustee being replaced by Eitan Erez.

The Sale Motion Relating to the Anti-Eotaxin Assists

       22.      On July 1, 2019, the Debtors filed the Motion for entry of an Order, pursuant to

sections 105(a), 363(b), (f) and (m) of the United States Bankruptcy Code, Federal Rules of

Bankruptcy Procedure 2002 and 6004, and D.N.J. LBR 6004, approving and authorizing, among

other things: (i) bid procedures and form of notice in connection with the sale of the Debtors’ anti-

eotaxin antibodies, including bertilimumab assets free and clear of all liens, claims, encumbrances,

and interests, (ii) stalking horse agreement and bid protections, (iii) the scheduling of a sale

hearing, (iv) the sale to the purchaser submitting the highest or best offer, (v) procedures for

assuming and assigning executory contracts, and (vi) other related relief (the “Sale Motion”). See

Doc. No. 219.



10579648-1                                          5
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 6 of 11


       23.     On July 2, 2019, the Court conducted a hearing on the Debtors’ request for an

expedited hearing on the Debtors’ request bidding procedures and the approval of Alexion

Therapeutics, Inc. (“Alexion”) as the stalking horse bidder (the “Bidding Procedures Motion”).

       24.     On July 2, 2019, the Court entered an order scheduling a July 16, 2019 hearing on

the Bidding Procedures Motion. See Doc. No. 222.

       25.     On July 15, 2019, the Committee filed a Motion to Confirm the Automatic Stay

and Related Relief (the “Committee Motion”). See Doc. No. 242. The Court scheduled a hearing

on the Committee Motion for July 19, 2019. The Committee Motion was filed as a result of the

on-going actions being taken by the Mr. Hakim, the then Israeli Trustee in the Israeli Stay

Proceedings.

       26.     On July 16, 2019, the Court entered an order approving the Debtors’ proposed

bidding procedures (the “Bidding Procedures Order”). See Doc. No. 247. The Bidding Procedures

Order, among other things, provided for bids to be submitted on or before September 12, 2019, the

auction, if any, to be conducted on September 16, 2019 and the sale hearing approving the

successful bidder to proceed on September 24, 2019.

       27.     Mr. Hakim sought to adjourn the July 19, 2019 hearing; however, when Mr. Hakim

refused to adjourn his July 22, 2019 hearing before the Israeli Court, this Court made a preliminary

ruling invoking the automatic stay. This Court further stated that it would proceed in concert with

the Israeli Court in relation to the disposition of assets of both the Debtors and Ltd. The Court

continued the hearing to July 31, 2019.

       28.     On or about July 22, 2019, the Debtors’ Israeli counsel submitted the Bidding

Procedures Order to the Israeli Court for its approval.




10579648-1                                       6
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 7 of 11


         29.   On July 31, 2019, the Court conducted a continued hearing on the Committee

Motion. The Court entered an Order addressing the issues in the Committee Motion. See Doc.

No. 287 (the “Cooperation Order”). The order included provisions that provide that this Court will

have jurisdiction in the first instance with respect to the sale process and with respect to assets of

Ltd the Court would proceed in conjunction with the Israeli Court. The Court’s order sought to

avoid inconsistencies between the Court and the Israeli Court.

         30.   On September 12, 2019, the Official Receiver filed a motion with the Israeli Court

to appoint a co-trustee. Within an hour, Eitan Erez was appointed as the co-trustee alongside Mr.

Hakim.

         31.   On September 16, 2019, Mr. Erez appeared at a hearing before the Israeli Court

where he stated that he was prepared to adopt the Bidding Procedures Order with revised dates.

         32.   In a conference call before this Court with Mr. Erez’ participation, conducted on

September 17, 2019, the parties advised this Court that the salient dates relating to the bid

solicitation process set forth in the Bidding Procedures Order were being modified to provide that

bids were to be submitted on or before October 11, 2019, the auction, if any, would be conducted

on October 15, 2019 and the sale hearing approving the successful bidder would proceed on

October 17, 2019. See Doc. No. 320 for the Notice of the revised dates.

         33.   On or about September 18, 2019, Mr. Erez filed pleadings before the Israeli Court

stating that he could not work with Mr. Hakim and that the Israeli Court needed to decide which

of the two trustees would continue.

         34.   On September 26, 2019, the Israeli Court rendered its decision, which included the

release of Mr. Hakim as co-trustee.




10579648-1                                        7
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 8 of 11


        35.   On October 3, 2019, the Debtors, the Committee and Mr. Erez, as the sole Israeli

Trustee executed a Memorandum of Understanding (“MOU”) for Mr. Erez to submit to the Israeli

Court for approval.

        36.   On October 7, 2019, the MOU was approved by the Israeli Court.

        37.   On October 7, 2019, Alexion advised the Debtors that its due diligence was

satisfied.

        38.   On October 9, 2019, Alexion posted a $600,000 deposit with Debtors’ counsel.

        39.   On October 10, 2019, the Debtors filed a motion to obtain court approval of the

MOU (the “MOU Motion”). See Doc. No. 327.

        40.   On October 17, 2019, the Court conducted a hearing on the Sale Motion. On

October 21, 2019, the Court entered an Order approving the sale of the Anti-Eotaxin Assets to

Alexion on for a purchase price of $6,000,000. See Doc. No. 343.

        41.   Also, on October 17, 2019, the Court conducted a hearing on the MOU Motion.

On October 23, 2019, the Court entered an order approving the MOU Motion. See Doc. No. 345.

        42.   On November 6, 2019, the Israeli Court approved the sale of the Anti-Eotaxin

Assets to Alexion.

        43.   On November 20, 2019, the transaction with Alexion closed. On November 21,

2019, Alexion wired $5,400,000 to the attorney trust account of Debtors’ counsel. Along with the

$600,000 security deposit previously paid by Alexion, Debtors’ counsel was then holding

$6,000,000.

        44.   On November 21, 2019, in accordance with the MOU Order and in accordance with

wire instructions provided by Mr. Erez and also provided by the Debtors’ Israeli counsel for the




10579648-1                                     8
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 9 of 11


Israeli Official Receiver’s bank account, Debtors’ counsel remitted $3,000,000 to the Official

Receiver.

        45.      Currently, Debtors’ counsel is holding $3,000,000 of the Alexion sale proceeds in

its attorney trust account.

      REQUEST FOR USE OF $35,000 OF THE ESCROWED PROCEEDS TO PAY
             CERTAIN EMERGENT EXPENSES OF THE DEBTORS

        46.      As referenced in the Preliminary Statement set forth above, the Debtors have the

following expenses that it is desirous of paying from the Escrowed Proceeds in the immediacy:

              a. $385.14 relating to an inadvertent bank overdraft caused by an automatic

                 withdrawal;

              b. $336.00 for an email and web hosting contractor;

              c. $6,187.91 for UST outstanding quarterly fees relating to all Debtors; and.

              d. $25,000 to me as a partial payment toward my post-petition compensation, which

                 said amount includes any employer and employee tax obligations and other

                 applicable required deductions as the case may be.

        47.      With respect to items a) and b) above, these obligations need to be addressed in the

immediacy. The email and web hosting remain of importance to the Debtors efforts to attempt to

sell or locate a reorganization partner around their remaining assets. All vital information relating

to the assets, including the data room and otherwise are maintained or accessed through the web

hosting and corresponding email service. The bank overdraft needs to be addressed. The overdraft

occurred as a result of an inadvertent continued automatic withdrawal by a service provider relating

to the email and web hosting service.

        48.      With respect to item c), the Debtors are without any other source of money to pay

the UST fees, except for the Escrowed Proceeds.

10579648-1                                        9
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 10 of 11


       49.     With respect to item d), my salary, as I stated previously, my personal sole source

of money is my salary for my role as the interim CEO. I have not been paid any money since July

26, 2019 for my services.

       50.     Unlike the other professionals in the case, I am not associated with nor work for a

firm that pays me a salary while such firm waits for payment of its fees, nor could I have had the

time to do so. All of the legal counsel in this case, including those in Israel, could testify that I

have been holding calls and email exchanges regularly from 3:30-4:30am and onward my time

(Pacific Time) for the nine months I have been the Interim CEO of the Debtor.

       51.     At this juncture, I have significant financial commitments and hardship that include

my 3 months of past due rent, health insurance coverage for myself and my three children (which

has been canceled as of September 1, 2019 and after December 15, 2019 cannot be renewed for

January 2020) and my son’s upcoming tuition for the winter semester. As of now, my sole source

of money to satisfy these commitments is my request for the $25,000 referenced in d). As of this

date, I am owed $171,250 in past due salary, and the $25,000 represents only 14.6% of the amount

I am due.

       52.     Prior to filing this Motion, I shared my issue with the Committee, Discover and the

UST. The Committee and the UST were sympathetic to my request. Discover, on the other hand,

only would allow the expense items to be paid, and denied my request.

       53.     Discover asserts that it has a lien on the Escrowed Proceeds and that the proceeds

are their cash collateral. As set forth in the Debtors’ and the Committee’s opposition to the

Discover’s motion for stay relief (Doc. Nos. 67 and 68) and the Debtor and the Committee’s

adversary proceeding commenced against Discover (Doc. No. 218 and Adv. Pro. No. 19-02033),

Discover’s lien and claim is disputed. The Debtors assert, among other things, that Discover



10579648-1                                       10
Case 19-13273-VFP Doc 354-1 Filed 12/03/19 Entered 12/03/19 16:25:03 Desc
      Declaration of Gary H. Rabin in Support of Debtors Motion Page 11 of 11
